DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 and 8/11/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “172” in Fig. 11.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“…the elastic plate is configured to have a flat shape during the in-folding operation of the foldable display device…” in claim 5 (note that [0067] mentions flat shape during the “unfolding” operation, and not the “in-folding” operation; also note that “in-folding” in Fig. 8 shows display is bent shape and not flat, so it’s unclear how elastic plate can be flat, see 112(b) rejection below)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification does not describe the reference number “172” shown in Fig. 11.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8  and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “… the elastic plate is configured to have a flat shape during the in-folding operation of the foldable display device…”. Note that for in-folding operation, the display panel is in “bent shape” such as shown in Fig. 8, so it is unclear how elastic plate can be flat while display panel is bent. Also note that specification at [0067] also does not support the limitation in claim 5, rather, the specification mention “…a flat shape during the unfolding operation…”. and does not support the limitation that the flat shape is during “in-folding”.  In order to examine this application, examiner will consider the limitation as “…the elastic plate is configured to have a flat shape during an unfolding operation of the foldable display device…”.
	Claim 6 recites “a pair of gears”. It is unclear if those gears can be the same or different than the “at least two driving gears” mentioned in claim 2. In order to examine this application, examiner will assume the pair of gears can be the same as the at least two diving gears.
Claims 7-8 depends on claim 6.
	Claim 17 has similar issue as claim 6 above.
	Claims 18-19 depends on claim 17.

	Claim 7 recites “a third driving gear among the at least two driving gears…”. This is unclear since claim 7 earlier introduces the at least two driving gears includes three driving gears, and it’s not clear if the third driving gear is part of or outside of the three driving gears. Thus, in order to examine this application, examiner will consider the limitation as “a third driving gear among the three driving gears…”. (Note claim 18 is claimed in this way as well)
	Claim 8 depends on claims 6 and 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hampton et al. (US 10,317,934; hereinafter “Hampton”).
	Regarding claim 11, Hampton discloses a foldable display device (Figs. 1-6), comprising: a display panel (106, Fig. 1) having a foldable area (central area of 106 above 108); a first casing (102, Fig. 1) supporting the display panel; a second casing (104, Fig. 1) supporting the display panel and spaced from the first casing (spaced apart with 114 and 116 in-between as shown in Fig. 1), a hinge (Col. 3, ln. 35: “…two hinged display platforms…”; also see claim 1 of Hampton) coupling the first casing to the second casing; and a support (108, 110, 112, 114, 116, Fig. 1) coupled to the hinge to selectively support the display panel and including a support body (same as body of 108, 408, 508, 608, Figs. 1-6) configured to ascend toward the display panel during an out-folding operation of the foldable display device (out-folding shown in Figs. 4 and 5; note 512 is mostly above the gears 514 and 516 in Fig. 5), and descend away from the display panel during an in-folding operation of the foldable display (in-folding shown in Fig. 6; note 612 is no longer above and it is in between and partially below the gears 614, 616 in Fig. 6).
	Regarding claim 14, Hampton discloses the foldable display device of claim 11, and Hampton further discloses wherein the support further includes: at least two driving gears (414, 416, 514, 516, Figs. 4, 5) rotating in engagement with each other to lift up (Figs. 4, 5) or lower down the support (Fig. 6); and a rack gear (412, 512, 612, Figs. 4-6) formed on a lower portion of the support body (lower portion of 108, 408, 508, 608, Figs. 1, 4-6), the rack gear being configured to mesh with a first gear (such as 414, 514, Figs. 4, 5) among the at least two gears.
	Regarding claim 15, Hampton discloses the foldable display device of claim 11, and Hampton further discloses wherein the support body has a lower portion including a rack gear (412, 512, 612, Figs. 4-6) and an upper portion having a top face (top face of 410, 510, Figs. 4, 5) convexly curved toward the display panel (convexly curved toward display 406, 506 as shown in Figs. 4, 5), the upper portion of the support body being configured to support the display panel (top face of 410, 420 acts as support for 406, 506).
	Regarding claim 16, Hampton discloses the foldable display device of claim 15, and Hampton further discloses wherein the support further includes an elastic plate (same as 410, 510, Figs. 4, 5) partially coupled to the upper portion of the support, wherein a shape of the elastic plate changes between an unfolded state of the foldable display device (Fig. 2), the out-folding operation of the foldable display device (Figs. 4, 5), and the in-folding operation of the foldable display (Fig. 6).
	Regarding claim 17 as best understood, Hampton discloses the foldable display device of claim 14, and Hampton further discloses wherein the hinge includes: a pair of hinge shafts (not shown, but inherently have shafts in order to rotate the two display platforms) respectively coupled to the first casing and the second casing; and a pair of gears (114, 116, 214, 216, 414, 416, 514, 516, 614, 616, Figs. 1, 2 and 4-6) respectively rotatably coupled to the pair of hinge shafts (see rotation in Figs. 4-6).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hampton in view of Shim et al. (US 2011/0063783; hereinafter “Shim”).
	Regarding claim 1, Hampton teaches a foldable display device (Figs. 1-6), comprising: a display panel (106, Fig. 1) having a first area (left area of 106 above 102, Fig. 1), a second area (right area of 106 above 104, Fig. 1), and a foldable area (central area of 106 above 108) between the first area and the second area; a first casing (102, Fig. 1) supporting the first area of the display panel; a second casing (104, Fig. 1) supporting the second area of the display panel and being spaced from the first casing (spaced apart with 114 and 116 in-between as shown in Fig. 1); a support (108, 110, 112, 114, 116, Fig. 1) disposed between the first casing and the second casing to support the display panel (rack 112+flexible substrate 210 support the display panel 106; can refer to 412, 410, 420, in Fig. 4; 512, 510, 520, Fig. 5; 612, 610, Fig. 6); wherein the support includes a support body (same as body of 108, 408, 508, 608, Figs. 1-6) that is configured to ascend toward the display panel during an out-folding operation of the foldable display device (out-folding shown in Figs. 4 and 5; note 512 is mostly above the gears 514 and 516 in Fig. 5), and descend toward a bottom during an in-folding operation of the foldable display device (in-folding shown in Fig. 6; note 612 is no longer above and it is in between and partially below the gears 614, 616 in Fig. 6).
	Hampton does not teach a hinge cover accommodating the support, the hinge cover comprises a bottom face. However, Shim teaches a hinge cover (103, Fig. 1) accommodating a support (104, and hinge portion of 102a and 102b, Fig. 1), the hinge cover comprises a bottom face (face of 131, Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a hinge cover accommodating the support, the hinge cover comprises a bottom face in Hampton, as taught by Shim, in order to use the hinge cover to protect and prevent dust from getting to the support and other internal components within the foldable display device.
	Regarding claim 2, Hampton in view of Shim teaches the foldable display device of claim 1, and Hampton further teaches wherein the support further includes at least two driving gears (114, 116, 214, 216, 414, 416, 514, 516, 614, 616, Figs. 1, 2 and 4-6) rotating in engagement with each other to lift up or lower down the support (as shown in Figs. 4-6).
	Regarding claim 3, Hampton in view of Shim teaches the foldable display device of claim 2, and Hampton further teaches wherein the support body further includes a rack gear (same as 112, 212, 312, 415, 512, 612, Figs. 1-6) formed on a lower portion of the support body (112 is at lower portion of 108, Fig. 1), and wherein the rack gear meshes with a first gear (such as 414, 514, 614, Figs. 4-6) among the at least two driving gears.
Regarding claim 4, Hampton in view of Shim teaches the foldable display device of claim 1, and Hampton further teaches wherein the support body has a lower portion (lower portion of 108 which is 112, see Fig. 1) including a rack gear (same as 112, 212, 312, 415, 512, 612, Figs. 1-6) and an upper portion (upper portion of 108 which is 110, see Fig. 1) having a top face (can refer to top face of 410 in Fig. 4) convexly curved toward the display panel (top face of 410 convex toward display 406 shown in Fig. 4).
	Regarding claim 5 as best understood, Hampton in view of Shim teaches 
the foldable display device of claim 4, and Hampton further teaches wherein the support further includes an elastic plate (same as 110, Fig. 1; refer to 210, Fig. 2) coupled to the upper portion of the support, and wherein the elastic plate is configured to have a flat shape during an unfolding operation (unfold or flat operation shown in Figs. 1-3, note 110, 210, 310 is flat in Figs. 1-3) of the foldable display device and to have a bent shape (see out-folding in Figs. 4 and 5) conforming to the convexly curved shape of the top face of the upper portion of the support during the out-folding operation.
	Regarding claim 6 as best understood, Hampton in view of Shim teaches the foldable display device of claim 2, and Hampton further teaches wherein the foldable display device further comprises a hinge (Col. 3, ln. 35: “…two hinged display platforms…”; also see claim 1 of Hampton) connecting the first casing to the second casing, and wherein the hinge includes: a pair of hinge shafts (not shown, but inherently have shafts in order to rotate the two display platforms) respectively coupled to the first casing and the second casing; and a pair of gears (114, 116, 214, 216, 414, 416, 514, 516, 614, 616, Figs. 1, 2 and 4-6) respectively rotatably coupled to the pair of hinge shafts (see rotation in Figs. 4-6).
	Regarding claim 9, Hampton in view of Shim teaches the foldable display device of claim 1, wherein the foldable display device further comprises a support plate (same as 410, 420, 510, 520, Figs. 4, 5) disposed between the display panel (406, 506, Figs. 4, 5) and the first casing (402, 502, Figs. 4, 5), and disposed between the display panel and the second casing (404, 504, Figs. 4, 5), and wherein the support plate includes: a foldable portion (center fold portion of 410, 420, 510, 520 Figs. 4, 5) overlapping the foldable area of the display panel and configured to fold in response to the out-folding operation (Figs. 4, 5) and in response to the in-folding operation (in-folding shown in Fig. 6); and at least one non-foldable portion (see flat portions on left and right of 410, 420, 510, 420 in Figs. 4, 5) overlapping one of the first area of the display panel and the second area of the display.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hampton in view of Shim, and further in view of Wang et al. (US 2012/0243207; hereinafter “Wang”).
	Regarding claim 7 as best understood, Hampton in view of Shim teaches the foldable display device of claim 6. Hampton does not teach wherein the at least two driving gears includes three driving gears, and wherein a third driving gear among the three driving gears farthest from the support body is coupled to a first hinge shaft among the pair of hinge shafts and is configured to rotate via rotation of the first hinge shaft. However, Wang teaches three driving gears (two 325, 317, Figs. 33, 34), and wherein a third driving gear (317, Fig. 33) farthest from a support body (body of 33’, 333, Fig. 33) is coupled to a first hinge shaft (at circular center of 317, refer to rotation between Fig. 33 and Fig. 34) among pair of hinge shafts (see two circular dots at 31 in Figs. 33, 34)  and is configured to rotate via rotation of the first hinge shaft (as shown in Figs. 33, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the at least two driving gears includes three driving gears, and wherein a third driving gear among the three driving gears farthest from the support body is coupled to a first hinge shaft among the pair of hinge shafts and is configured to rotate via rotation of the first hinge shaft in Hampton in view of Shim, as taught by Wang, in order to add additional gear to mesh with a gear rack of the support when the hinge has an increase width to prevent crack of the display panel when folded.
	Regarding claim 8, Hampton in view of Shim and Wang teaches the foldable display device of claim 7, and Hampton further teaches a second opposite side wall (such as right wall of 212, Fig. 2) of a lower portion of the support (208) opposite to a first side wall (such as left wall of 212, Fig. 2) of the lower portion of the support is guided by a second hinge shaft (shaft at 216, Fig. 2) among the pair of hinge shafts (214, 216, Fig. 2).
	Hampton does not teach the first side wall of a lower portion of the support is guided by a first driving gear among the three driving gears. However, Wang further teaches a first side wall (left wall at 333, Figs. 33, 34) of a support (33’, Figs. 33, 34) is guided by a first driving gear (right most 325, Figs. 33, 34) among the three driving gears (317, two 325, Figs. 33, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first side wall of a lower portion of the support is guided by a first driving gear among the three driving gears in Hampton in view of Shim and Wang, as taught by Wang, in order to add additional gear to mesh with a gear rack of the support when the hinge has an increase width to prevent crack of the display panel when folded.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hampton in view of Shim, and further in view of Examiner’s Official Notice (EON).
	Regarding claim 10, Hampton in view of Shim teaches the foldable display device of claim 9, and Hampton teaches wherein the at least one non-foldable portion of the support plate is attached to the one of the first area of the display panel and the second area of the display panel (see respective left and right flat part of 410 and 510 in Figs. 4, 5).
Hampton does not explicitly teach wherein the foldable portion of the support plate comprises a plurality of holes. However, the Examiner hereby takes Official Notice of the conventionality of the foldable portion of the support plate comprises a plurality of holes. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of EON with that of Hampton in view of Shim since doing so would, predictably, relief stress on the folding portion of the support plate.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hampton, and further in view of Park et al. (US 9,557,771; hereinafter “Park ‘771”).
	Regarding claim 12, Hampton teaches the foldable display device of claim 11. Hampton does not teach a first pivoting plate disposed between the first casing and the display panel and configured to pivot to support the foldable area of the display panel during the out-folding operation and the in-folding operation. However, Park ‘771 teaches a first pivoting plate (such as right 370, Fig. 6) disposed between a first casing (311, Fig. 6) and a display panel (390, Fig. 6) and configured to pivot to support the foldable area of the display panel during a folding operation (see 370 supporting the folding area of 390 in Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a first pivoting plate disposed between the first casing and the display panel and configured to pivot to support the foldable area of the display panel during the out-folding operation and the in-folding operation in Hampton, as taught by Park ‘771, in order to support the foldable area of the display panel.
	Regarding claim 13, Hampton in view of Park ‘771 teaches the foldable display device of claim 12. Hampton does not teach a second pivoting plate disposed between the second casing and the display panel and configured to pivot to support the foldable area of the display panel during the out-folding operation and the in-folding operation, wherein the first pivoting plate is disposed laterally between the support body and the first casing, and wherein the second pivoting plate is disposed laterally between the support body and the second casing. However, Park ‘771 further teaches a second pivoting plate (such as left 370, Fig. 6) disposed between a second casing (312, Fig. 6) and the display panel (390) and configured to pivot to support the foldable area of the display panel during the folding operation (as shown in Fig. 6), wherein the first pivoting plate is disposed laterally between a support body (340, Fig. 6) and the first casing, and wherein the second pivoting plate is disposed laterally between the support body and the second casing (as shown in Fig. 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second pivoting plate disposed between the second casing and the display panel and configured to pivot to support the foldable area of the display panel during the out-folding operation and the in-folding operation, wherein the first pivoting plate is disposed laterally between the support body and the first casing, and wherein the second pivoting plate is disposed laterally between the support body and the second casing in Hampton in view of Park ‘771, as taught by Park ‘771, in order to support the foldable area of the display panel.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hampton, and further in view of Wang.
	Regarding claim 18, Hampton teaches the foldable display device of claim 17. Hampton does not teach wherein the at least two driving gears includes three driving gears, and wherein a third driving gear among the three driving gears farthest from the support body is coupled to a first hinge shaft among the pair of hinge shafts and is configured to rotate via rotation of the first hinge shaft. However, Wang teaches three driving gears (two 325, 317, Figs. 33, 34), and wherein a third driving gear (317, Fig. 34) farthest from a support body (body of 33’, 333, Fig. 33) is coupled to a first hinge shaft (at circular center of 317, refer to rotation between Fig. 33 and Fig. 34) among pair of hinge shafts (see two circular dots at 31 in Figs. 33, 34)  and is configured to rotate via rotation of the first hinge shaft (as shown in Figs. 33, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the at least two driving gears includes three driving gears, and wherein a third driving gear among the three driving gears farthest from the support body is coupled to a first hinge shaft among the pair of hinge shafts and is configured to rotate via rotation of the first hinge shaft in Hampton, as taught by Wang, in order to add additional gear to mesh with a gear rack of the support when the hinge has an increase width to prevent crack of the display panel when folded.
	Regarding claim 19, Hampton in view of Wang teaches the foldable display device of claim 18, and Hampton teaches a second side wall (such as right wall of 212, Fig. 2) of a lower portion of the support body (body of 208) opposite to a first side wall (such as left wall of 212, Fig. 2) of the lower portion of the support is guided by a second hinge shaft (shaft at 216, Fig. 2) among the pair of hinge shafts (214, 216, Fig. 2).
	Hampton does not teach wherein the first side wall of the lower portion of the support is guided by a first driving gear among the three driving gears. However, Wang further teaches a first side wall (left wall at 333, Figs. 33, 34) of a support (33’, Figs. 33, 34) is guided by a first driving gear (right most 325, Figs. 33, 34) among the three driving gears (317, two 325, Figs. 33, 34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first side wall of a lower portion of the support is guided by a first driving gear among the three driving gears in Hampton in view of Shim and Wang, as taught by Wang, in order to add additional gear to mesh with a gear rack of the support body when the hinge has an increase width to prevent crack of the display panel when folded.
	
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hampton in view of Park et al. (US 9,791,892; hereinafter “Park ‘892”).
Regarding claim 20, Hampton teaches a foldable display device (Figs. 1-6), comprising: a display panel (106, Fig. 1); a first casing (102, Fig. 1) supporting a first area (left area of 106 above 102, Fig. 1) of the display panel; a second casing (104, Fig. 1) supports a second area (right area of 106 above 104, Fig. 1) of the display panel spaced from the first area of the display panel (spaced apart with 114 and 116 in-between as shown in Fig. 1); a support (108, 110, 112, 114, 116, Fig. 1) disposed between the first casing and the second casing to support the display panel and including a support body (same as body of 112, 412, 512, 612, Figs. 1-6) configured to ascend in a second direction (vertically direction in Figs. 1, 6) toward the display panel during an out-folding operation of the foldable display device (out-folding shown in Figs. 4 and 5; note 512 is mostly above the gears 514 and 516 in Fig. 5), and descend in the second direction away from the display panel during an in-folding operation of the foldable display (in-folding shown in Fig. 6; note 612 is no longer above and it is in between and partially below the gears 614, 616 in Fig. 6), the second direction being substantially perpendicular to a first direction (horizontal direction in Figs. 1, 6).
Hampton does not teach the second casing accommodating at least one slidable plate and including at least one sliding-guiding groove to guide a slide movement of the at least one slidable plate in the first direction, wherein the at least one slidable plate supports a second area of the display panel spaced from the first area of the display panel. However, Park ‘892 teaches a second casing (1, Fig. 29) accommodating at least one slidable plate (332-1, Fig. 29) and including at least one sliding-guiding groove (groove where 332-1 occupies in Fig. 29) to guide a slide movement (G1, Fig. 29) of the at least one slidable plate in a first direction (L direction in Fig. 29), wherein the at least one slidable plate supports a second area of the display panel (4a, Fig. 29) spaced from a first area of the display panel (4b, Fig. 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second casing accommodating at least one slidable plate and including at least one sliding-guiding groove to guide a slide movement of the at least one slidable plate in the first direction, wherein the at least one slidable plate supports a second area of the display panel spaced from the first area of the display panel in Hampton, as taught by Park ‘892, in order to prevent excessive curving of the display panel at a foldable area.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/           Primary Examiner, Art Unit 2841